UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2038


KEVIN C. BETSKOFF, On behalf of himself,

                    Plaintiff - Appellant,

             v.

DIANE S. ROSENBERG & ASSOCIATES, LLC; DIANE S. ROSENBERG,
Esquire,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-02133-PWG)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin C. Betskoff, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin C. Betskoff, Sr., appeals the district court’s order dismissing his civil action

on the grounds of res judicata. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Betskoff v. Rosenberg

& Assocs., No. 8:18-cv-02133-PWG (D. Md. Aug. 16, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2